Citation Nr: 1126123	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Propriety of a reduction in the rating for bilateral hearing loss from 70 percent disabling to 40 percent disabling.

2.  Propriety of severance of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a September 2009 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his September 2009 Board hearing that in 2006 or 2007, his application for disability benefits from the Social Security Administration (SSA) had been denied, and that he was currently in the process of reapplying for such benefits.  However, none of the Veteran's SSA disability benefits applications, or any of the records on which his previous denial had been based, are of record.  It would be improper for the Board to proceed with appellate adjudication without first acquiring this evidence.  When VA is on notice that SSA records exist, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  The Veterans Claims Assistance Act of 2000 (VCAA) also emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b) (3), (c) (3) (West 2002).  Under these circumstances, remand is required so that these records may be obtained.

At his September 2009 hearing, the Veteran also testified that in the past he had participated in vocational rehabilitation treatment at VA.  VA has an obligation under the VCAA to associate all relevant records in VA's possession, as well as all relevant records from private healthcare providers, with the claims file of a Veteran.  38 C.F.R. § 3.159 (2010).  For this reason, remand is required so that any available vocational rehabilitation records may be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with the provisions of 38 C.F.R. § 3.159(c)(2), contact SSA and request that they provide a copy of all materials, to include the medical records upon which any decision was based, considered in conjunction with any of the Veteran's claims for SSA disability benefits.  

2.  In accordance with the provisions of 38 C.F.R. § 3.159(c)(2), obtain any available VA vocational rehabilitation records for the Veteran.  

3.  After completing the items above, and any other development deemed necessary by the AOJ, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


